Decision of the Court, on Motion for Re-hearing, by
Judd, C.J.
While re-affirming the views of the Court as expressed in Kenway vs. Notley, 5 Hawn., 129, in regard to the right of parties to have a case re-heard, we have deemed it proper to make a few observations in regard to this case. The rule of law, as we understand it, is that the taking of notes for rent does not necessarily extinguish the claim or bar the remedy by distress, yet where the circumstances show that it was intended by the parties that the note should be taken as absolute payment of the rent, then the landlord’s only remedy is upon the note.
Without discussing this question further, we think a modification of the decree ordering that McGrew be paid his back *145rent from the mortgagee, Hop Sing, would avail him nothing. For the payment of rent by the mortgagee would be for the purpose of keeping the security ou the lease alive, and he would be authorized to charge it to the mortgage-debt and recover it of the assignee of the mortgagor from the proceeds of the sale on the foreclosure. To avoid circuity of action, all the parties being before the Court, no rent therefore should be allowed McGrew, for the Court will not order Hop Sing to pay it merely to have McGrew pay it back to him.
Mr. Hatch, for Dr. McGrew, further says: “ Upon the point whether or not the waiver of the right to have demand made for rent, as contained in plaintiff’s lease, affects the question of forfeiture. Defendant asks to be heard on this point for the reason that the same has not been decided by the Court, though presented and relied upon by counsel.”
From the view taken by the Court of the document called a “ surrender,” dated the 12th July, 1886, it was unnecessary to decide whether a demand for rent was essential to complete the forfeiture. We have considered the document as effecting not a forfeiture, but as being a purchase of the equity of redemption.. We call attention to the fact that the answer does not set up a title by forfeiture, but merely alleges that defendant is rightfully in possession as against the plaintiff.
The defendant’s counsel urge further: “ The crop put in by McGrew, after taking possession in July, was harvested in December, 1886. The decree gives this to plaintiffs. If defendant McGrew is disallowed rent after he took possession, on the theory that he has had the use and enjoyment of his land, how can the crop, the fruit of that possession, be given to plaintiffs ? If, on the other hand, plaintiffs are to be allowed the crop, as if they made the advances and cultivated it, why should they not be held to pay rent ? If the crop goes to the plaintiffs, the reference to the Master should cover the expenses of cultivation.”
We would remark that the plaintiff (mortgagee) does not get the crop by virtue of making the advances, but he is to be *146allowed so much of it as will discharge his mortgage which created a lien upon the crop.
The defendant, McGrew, being in possession under th§ lease, and not as landlord under a forfeiture, cultivated the land for the mutual benefit of the mortgagee and mortgagor in order to enhance the. value of the mortgage security. Certainly if the crop was not kept in good condition, the value of the security and its ability to discharge the mortgage would diminish ; and it was for the interest of the mortgagor that this should not take place, for if the crop did not pay the mortgage debt, the mortgagor would have to make it good.
Upon a review of the whole case, we see no reason to modify the decree.